Citation Nr: 0824353	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left sided complex pelvic fracture, currently rated 20 
percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
left talar dome fracture, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1990 to 
August 1995, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which assigned a 20 percent rating for the 
veteran's left hip disability and a 10 percent rating for his 
left ankle disability.  

In August 2006, the appellant appeared and testified at a 
hearing held at the RO before the undersigned.  A transcript 
of that hearing is of record.

In October 2006, the Board remanded this case for further 
development.  The case returns now for appellate 
consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to the Board's October 2006 remand, the RO conducted 
additional development in this case and readjudicated the 
claims in September 2007.  Following recertification of the 
appeal to the Board, additional lay evidence from friends of 
the veteran was submitted in March 2008.  Any pertinent 
evidence accepted directly at the Board must be referred to 
the agency of original jurisdiction (AOJ) for initial review 
unless this procedural right is waived by the appellant. See 
38 C.F.R. § 20.1304(c) (2007).  The Board sent a May 2008 
letter to the veteran, asking whether he wanted to waive 
initial consideration of the evidence by the RO or have the 
Board proceed.  The veteran responded in June 2008, without 
answering the question.  The Board remands to ensure due 
process.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The Board notes that the notice in the 
present case was issued prior to the decision in Vazquez-
Flores; therefore, it does not take the form prescribed in 
that case.  As this case is being remanded for other matters, 
the RO now has the opportunity to correct any defects in the 
Veterans Claims Assistance Act of 2000 (VCAA) notices 
previously provided to the veteran.  The RO should, 
therefore, provide VCAA notice compliant with current 
Veterans Benefits Administration guidance for Vazquez-Flores.  
This includes notice of the Diagnostic Codes under which the 
veteran is rated, which in this case are DC 5255 for the hip 
and DC 5271 for the ankle.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, pursuant to the holding 
in Vazquez-Flores v. Peake, provide the 
veteran with a notification letter that 
includes the following:

a) Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service- 
connected disabilities and the effect that 
worsening has on his employment and daily 
life;

b) Notice of the pertinent rating criteria 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5255 and 5271 and any other 
applicable diagnostic code and of the fact 
that his ratings will be determined by 
applying the relevant Diagnostic Codes; 
and

c) Examples of the types of medical and 
lay evidence that the claimant may submit, 
or ask VA to obtain, that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO should readjudicate the claims 
on the merits.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




